Exhibit 10.38
Form of Restricted Stock Unit Award Agreement — Schedule A
Notice of Restricted Stock Unit Grant

     
Company:
  Apache Corporation
 
   
Recipient Name:
   
 
   
Notice:
  You have been granted the following award of Restricted Stock Units in
accordance with the terms of the Plan and the attached Restricted Stock Unit
Award Agreement.
 
   
Type of Award:
  Restricted Stock Units
 
   
Plan:
  Apache Corporation 2007 Omnibus Equity Compensation Plan.
 
   
Grant Date:
  May 6, 2009
 
   
RSUs:
   
 
   
Restriction Period:
  Subject to the terms of the Plan and this Agreement, the Restriction Period
applicable to the Restricted Stock Units shall commence on the Grant Date and
shall lapse on the date listed in the “Lapse Date” column below as to that
percentage of Shares underlying the Restricted Stock Units set forth below
opposite each such date.

              Percentage of     Shares as to Which     Restriction Period Lapse
Date   Lapses
The first day of the month following the first anniversary of the Grant Date
    25 %
The second anniversary of the Grant Date
    25 %
The third anniversary of the Grant Date
    25 %
The fourth anniversary of the Grant Date
    25 %

     
Acceptance:
  Please complete the on-line grant acceptance as promptly as possible to accept
or reject your Restricted Stock Unit Award. You can access this through your
account at www.netbenefits.com. By accepting your Restricted Stock Unit Award,
you will have agreed to the terms and conditions set forth in this Agreement and
the terms and conditions of the Plan. If you do not accept your grant you will
be unable to receive your shares.

 



--------------------------------------------------------------------------------



 



Restricted Stock Unit Award Agreement
     This Restricted Stock Unit Award Agreement (this “Agreement”), dated as of
the Grant Date set forth in the Notice of Restricted Stock Unit Grant attached
as Schedule A hereto (the “Grant Notice”) is made between Apache Corporation
(the “Company”) and the Participant set forth in the Grant Notice. The Grant
Notice is included in and made part of this Agreement.
     1. Grant of the Restricted Stock Units. Subject to the provisions of this
Agreement and the provisions of the Apache Corporation 2007 Omnibus Equity
Compensation Plan (the “Plan”), the Company hereby grants to the Participant,
pursuant to the Plan, a right to receive the number of shares of $0.625 par
value common stock of the Company (“Shares”) set forth in the Grant Notice, or a
cash payment in respect thereof (the “Restricted Stock Units”).
     2. Restriction Period; Termination. The Restriction Period with respect to
the Restricted Stock Units shall be as set forth in the Grant Notice. All
Restricted Stock Units for which the Restriction Period has not lapsed prior to
the date of the Participant’s termination of employment with the Company and the
Affiliates under any circumstances shall be immediately forfeited; provided,
however, that in the event the Participant’s employment with the Company and the
Affiliates terminates due to his or her death, the Restriction Period as to all
Restricted Stock Units shall thereupon immediately lapse in its entirety.
     3. Delivery of Shares and/or Payment of Cash. As soon as reasonably
practicable following the lapse of the applicable portion of the Restriction
Period, but in no event later than the end of the calendar year in which such
lapse occurs, or, if later, the 15th day of the third calendar month following
the date of such lapse, the Company shall cause to be delivered to the
Participant the full number of Shares underlying the Restricted Stock Units as
to which such portion of the Restriction Period has so lapsed, a cash payment in
the amount of the then-current Fair Market Value of such Shares or a combination
of such Shares and such cash payment, as the Committee, in its sole discretion,
shall determine, subject to satisfaction of applicable tax withholding
obligations with respect thereto pursuant to Section 11 of the Plan.
     4. No Ownership Rights Prior to Issuance of Shares. Neither the Participant
nor any other person shall become the beneficial owner of the Shares underlying
the Restricted Stock Units, nor have any rights of a shareholder (including,
without limitation, dividend and voting rights) with respect to any such Shares,
unless and until and after such Shares have been actually issued to the
Participant and transferred on the books and records of the Company or its agent
in accordance with the terms of the Plan and this Agreement.
     5. Non-Transferability of Restricted Stock Units. The Restricted Stock
Units shall not be transferable otherwise than by will or the laws of descent
and distribution, subject to the conditions and exceptions set forth in
Section 14.2 of the Plan.
     6. No Right to Continued Employment. Neither the Restricted Stock Units nor
any terms contained in this Agreement shall confer upon the Participant any
express or implied right to be retained in the employment or service of the
Company or any Affiliate for any period, nor restrict in any way the right of
the Company or any Affiliate, which right is hereby expressly reserved, to
terminate the Participant’s employment or service at any time for any reason.
The Participant acknowledges and agrees that any right to have restrictions on
the Restricted Stock Units lapse is earned only by continuing as an employee of
the Company or an Affiliate at the will of the Company or such Affiliate, or
satisfaction of any other applicable terms and conditions contained in the Plan
and this Agreement, and not through the act of being hired, being granted the
Restricted Stock Units or acquiring Shares, or receiving a cash payment,
hereunder.
     7. The Plan. In consideration for this award of Restricted Stock Units, the
Participant agrees to comply with the terms of the Plan and this Agreement. This
Agreement is subject to all the terms, provisions and conditions of the Plan,
which are incorporated herein by reference, and to such regulations as may from
time to time be adopted by the Committee. Unless defined herein, capitalized
terms are used herein as defined in the Plan. In the event of any conflict
between the provisions of the Plan and this Agreement, the provisions of the
Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Plan and the prospectus describing the Plan can be found on the
Company’s HR intranet and the Fidelity website (www.netbenefits.com ). A paper
copy of the Plan and the prospectus shall be provided to the Participant upon
the Participant’s written request to the Company at 2000 Post Oak Blvd.,
Suite 100, Houston, Texas 77056-4400, Attention: Corporate Secretary.
     8. Compliance with Laws and Regulations.
          (a) The Restricted Stock Units and any obligation of the Company to
deliver Shares hereunder shall be subject in all respects to (i) all applicable
Federal and state laws, rules and regulations and (ii) any registration,
qualification, approvals or other requirements imposed by any government or
regulatory agency or body which the Committee shall, in its discretion,
determine to be necessary or applicable. Moreover, the Company shall not deliver
any certificates for Shares to the Participant or any other person pursuant to
this Agreement if doing so would be contrary to applicable law. If at any time
the Company determines, in its discretion, that the listing, registration or
qualification of Shares upon any national securities exchange or under any state
or Federal law, or the consent or approval of any governmental regulatory body,
is necessary or desirable, the Company shall not be required to deliver any
certificates for

2



--------------------------------------------------------------------------------



 



Shares to the Participant or any other person pursuant to this Agreement unless
and until such listing, registration, qualification, consent or approval has
been effected or obtained, or otherwise provided for, free of any conditions not
acceptable to the Company.
          (b) It is intended that any Shares received in respect of the
Restricted Stock Units shall have been registered under the Securities Act of
1933 (“Securities Act”). If the Participant is an “affiliate” of the Company, as
that term is defined in Rule 144 under the Securities Act (“Rule 144”), the
Participant may not sell the Shares received except in compliance with Rule 144.
Certificates representing Shares issued to an “affiliate” of the Company may
bear a legend setting forth such restrictions on the disposition or transfer of
the Shares as the Company deems appropriate to comply with Federal and state
securities laws,
          (c) If, at any time, the Shares are not registered under the
Securities Act, and/or there is no current prospectus in effect under the
Securities Act with respect to the Shares, the Participant shall execute, prior
to the delivery of any Shares to the Participant by the Company pursuant to this
Agreement, an agreement (in such form as the Company may specify) in which the
Participant represents and warrants that the Participant is purchasing or
acquiring the shares acquired under this Agreement for the Participant’s own
account, for investment only and not with a view to the resale or distribution
thereof, and represents and agrees that any subsequent offer for sale or
distribution of any kind of such Shares shall be made only pursuant to either
(i) a registration statement on an appropriate form under the Securities Act,
which registration statement has become effective and is current with regard to
the Shares being offered or sold, or (ii) a specific exemption from the
registration requirements of the Securities Act, but in claiming such exemption
the Participant shall, prior to any offer for sale of such Shares, obtain a
prior favorable written opinion, in form and substance satisfactory to the
Company, from counsel for or approved by the Company, as to the applicability of
such exemption thereto.
     9. Notices. All notices by the Participant or the Participant’s assignees
shall be addressed to the Administrative Agent, Fidelity, through the
Participant’s account at www.netbenefits.com, or such other address as the
Company may from time to time specify. All notices to the Participant shall be
addressed to the Participant at the Participant’s address in the Company’s
records.
     10. Other Plans. The Participant acknowledges that any income derived from
the Restricted Stock Units shall not affect the Participant’s participation in,
or benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.
     11. Terms of Employment. The Plan is a discretionary plan. The Participant
hereby acknowledges that neither the plan nor this Agreement forms part of his
terms of employment and nothing in the Plan may be construed as imposing on the
Company or any Associated Company a contractual obligation to offer
participation in the Plan to any employee of the Company or any Associated
Company. The Company or any Associated Company is under no obligation to grant
further Shares to any Participant under the Plan. The Participant hereby
acknowledges that if he ceases to be an employee of the Company or any
Associated Company for any reason, he shall not be entitled by way of
compensation for loss of office or otherwise howsoever to any sum or other
benefit co compensate him for the loss of any rights under this Agreement or the
Plan.

3